Citation Nr: 0024655	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.  

2.  Entitlement to service connection for blindness in the 
left eye, claimed as secondary to a right eye disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to 
September 1945.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The veteran's claim of entitlement to service connection for 
a right eye disorder was initially denied by the RO in 
September 1945.  The issue before the Board is thus whether 
the veteran has submitted new and material evidence to reopen 
this claim.  In a rating decision dated March 1999, the RO 
did not determine whether the veteran had submitted new and 
material evidence.  Rather, it considered the veteran's claim 
on a de novo basis.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
March 1999 action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen his previously denied claim, the first 
issue certified by the RO has been rephrased as noted on the 
title page.

The issue of entitlement to service connection for blindness 
in the left eye, claimed as secondary to a right eye 
disorder, will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  In January 1986, the RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
right eye injury.  

2.  The RO did not appeal the RO's January 1986 decision.

3.  Evidence submitted since the RO's January 1986 rating 
decision bears directly and substantially on the issue under 
consideration, and is, by itself or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim of entitlement to service connection for 
residuals of a right eye injury.  

4.  There is medical evidence of record suggesting that the 
veteran's diagnosed right eye disorder and his period of 
active service are related.  


CONCLUSIONS OF LAW

1.  The January 1986 rating decision, in which the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of a right eye injury, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (1999).  

2.  The evidence received since the RO's January 1986 rating 
decision is new and material, and the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for residuals of a right eye injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1945, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a right 
eye injury, finding that the veteran's right eye disorder 
preexisted service and was not aggravated therein.  The 
veteran attempted to reopen his claim in December 1985, and 
the RO denied such claim in January 1986, on the basis that 
new and material evidence had not been submitted.  The 
veteran attempted to initiate an appeal of the January 1986 
decision, but his notice of disagreement was not timely 
submitted.  The RO informed him of this fact, which he did 
not dispute.  The January 1986 rating decision is thus final.  
38 U.S.C.A. § 7105 (West 1991).

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet. App. 209, 218- 
219 (1999). The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence submitted at the time of the January 1986 rating 
decision consisted of the veteran's service medical records 
and personal statements made in support of his claim.  The 
veteran's service medical records show that in July 1945, he 
was hospitalized for choroiditis and underwent a 
comprehensive evaluation by a screening board.  At that time, 
it was determined that he suffered from poor vision in the 
right eye due to a 1943 pre-service accident in which a small 
steel fragment was removed from the eye.  Some detachment of 
the retina was noted and the veteran was found to have 
impaired vision in both eyes, the right greater than the 
left.  The veteran was subsequently found to be unfit for 
further duty due to his right eye disability.  

In September 1998, the veteran submitted an application to 
reopen the previously denied claim for service connection for 
residuals of a right eye injury and also for service 
connection for blindness in the left eye, claimed as 
secondary to the right eye disorder.  His claim was denied by 
the RO in a March 1999 rating decision.  This appeal ensued.  

The evidence submitted in conjunction with the veteran's 
attempt to reopen the previously denied claim consists of 
letters from examining and treating physicians dated in 
December 1943, October 1945, November 1998 and April 1999, 
duplicate service medical records, several personal 
statements and an affidavit from the veteran's acquaintance 
dated in December 1998.  

The letter dated in December 1943 was received from John N. 
Osburn, M.D., and indicates that the veteran claimed to have 
sustained an injury to his right eye earlier in December 
1943.  Dr. Osburn noted that the veteran claimed to have been 
struck in the right eye by a steel fragment, and upon 
examination, a metal fragment was indeed found within the 
vitreous of what he noted to be the left eye, but presumably 
intended to note as the right eye.  Dr. Osburn concluded that 
without further complications, it was expected that the 
vision in the injured eye would return to normal.  

The letter dated in October 1945, also received from Dr. 
Osburn, indicates that while on active duty, the veteran 
reported some sort of disturbance in his right eye. Upon 
examination, he was found to have a detached retina, no 
vision in the right eye and vision in the left eye of 20/60, 
correctable to 20/20.  Dr. Osburn explained that he had 
previously predicted a retinal separation, which had 
subsequently occurred.  He noted that the right eye was 
effectively blind, and that surgery would likely be 
unproductive.  

A letter dated in November 1998 was received from Ramesh R. 
Shah, M.D.  Therein, Dr. Shah indicates that the veteran has 
no vision in the right eye, 20/400 vision in the left eye, 
open angle glaucoma and macular degeneration in the left eye.  

The December 1998 affidavit was received from J. L. Bowers, 
who notes that he has known the veteran for over 50 years, 
and indicates that the veteran is known to conduct himself 
with the highest degree of honesty and integrity.  The 
affiant offered that he was aware that upon entering service, 
the veteran had normal vision in one eye and slightly 
diminished vision in the other eye.  He also offered that the 
veteran had no vision in one eye at the time of his discharge 
from service.  

The statement dated in April 1999 was received from a 
treating VA physician who indicates that he examined the 
veteran in March 1999.  According to this physician, the 
veteran is blind in the right eye, apparently due to an old 
retinal detachment.  The physician indicates that he was 
shown an examination report by the veteran in which the 
veteran had correctable vision of 20/20 in each eye, as of 
December 12, 1944.  In addition, he was shown a copy of an 
"Abstract of Medical History" indicating that on July 11, 
1945, the veteran was diagnosed with choroiditis, followed by 
a diagnosis of retinal detachment on July 18, 1945.  The 
treating physician stated that it seemed "very apparent the 
loss of vision, in the right eye or at least the condition 
leading to the blindness, developed during the months of 
military service."  

The Board has reviewed the foregoing, and concludes that the 
additional evidence submitted subsequent to the RO's January 
1986 rating decision, when considered alone, or in 
conjunction with all the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  Specifically, the April 1999 statement received 
from the treating VA physician stating that the veteran's 
blindness or the cause thereof was incurred during active 
service, is new, as it was not a part of the record at the 
time of the January 1986 rating decision.  Moreover, as this 
evidence suggests that the veteran's pre-existing injury 
might have become aggravated by his period of active service, 
it is clearly significant to the central issue in this case.  
As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a right eye injury under 38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection for residuals of a right eye injury is 
well grounded.  See 38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (1999).  Specifically, 
the opinion offered by the VA treating physician suggesting 
that the veteran's right eye blindness was caused in whole or 
in part by his active service, is sufficient to establish the 
required medical nexus between the present right eye disorder 
and the veteran's active service. 

However, as is indicated below, while the VA physician's 
statement is sufficient to well ground the veteran's claim 
for service connection for a right eye disorder, it is 
insufficient to warrant a grant of service connection.  It is 
not clear if the VA physician based his opinion on a review 
of all medical evidence contained within the veteran's file, 
or if he merely had the opportunity to review selected 
documents.  In any event, the veteran also has a pending 
appeal with respect to his claim of entitlement to service 
connection for blindness in the left eye, claimed as 
secondary to the right eye disorder.  Inasmuch as such claim 
is dependent on the outcome of the veteran's claim for 
service connection for residuals of a right eye injury, that 
issue will also be addressed in the REMAND portion of this 
decision.  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right eye injury is reopened and found to be 
well grounded, and to this extent only, it is granted.  



REMAND

As noted above, the veteran's service medical records show 
that he incurred an injury to his right eye prior to his 
entry into service.  Specifically, he suffered a detached 
retina in his right eye during service and became effectively 
blind in the right eye thereafter.  The veteran claims 
entitlement to service connection for residuals of that 
injury and for blindness in the left eye secondary to his 
right eye disorder.  

That the veteran has left and right eye disorders is not in 
controversy.  However, the VA physician's April 1999 
statement is not sufficient, by itself, to warrant a grant of 
service connection for the veteran's right eye disorder 
because it does not definitively link the disorder to 
service.  The veteran should therefore be scheduled to 
undergo a VA examination of his right eye to determine the 
nature and etiology of the right eye disorder.  If such 
disorder is found to have been incurred as a result of the 
veteran's active service, his left eye should be evaluated to 
determine if there exists a relationship between the left and 
right eye disorders. 

This case is REMANDED for the following action:  

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all records of VA 
treatment of the veteran's left and right 
eye disorders that have not already been 
secured. 

2.  The RO should schedule the veteran 
for a VA rating examination, conducted by 
an appropriate specialist, to determine 
the nature and etiology of any left or 
right eye disorder found to be present.  
Prior to the examination, the RO should 
furnish the examiner the claims file and 
a copy of this REMAND for review.  After 
conducting all indicated evaluations, 
studies and tests, the examiner should 
note all clinical eye findings and opine 
whether it is at least as likely as not 
that any right eye symptoms shown to 
exist currently were incurred in or 
aggravated by the veteran's period of 
active service.  In making this 
determination, the examiner should 
discuss the significance of and indicate 
whether he agrees with the VA physician's 
April 1999 statement, particularly the 
conclusion that the veteran's right eye 
blindness or the condition leading to the 
blindness developed during military 
service.  If and only if the examiner 
determines that the veteran has right eye 
symptomatology that was at least as 
likely as not incurred in or aggravated 
by service, he should then opine whether 
the veteran suffers from a left eye 
disorder that is due to the right eye 
disorder.  The examiner should express 
the complete rationale on which he bases 
his opinion, and discuss all facts and 
medical principles involved.

3.  Upon completion of the foregoing, the 
RO should readjudicate the issues of 
entitlement to service connection for 
residuals of a right eye injury and for 
blindness in the left eye, claimed as 
secondary to the right eye disorder, 
based on all of the evidence of record.  
If the RO denies the benefit sought, it 
should provide the veteran and his 
service representative a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
additional review.   

The purpose of this REMAND is to obtain additional medical 
information.  By remanding these claims, the Board does not 
intimate any opinion as to the claims' 

merits.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required until he is 
notified.  



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 



